Title: Enclosure: List of French Privateers Outfitted and Armed in the United States, 30 August 1793
From: Hammond, George
To: Jefferson, Thomas


List of French Privateers Outfitted and Armed in the United States
List of privateers, fitted out, armed and equipped, in Ports of the United States.
 

L’Anti-George

Savannah


Le Citoyen Genet
}
Charleston.


Le Sans culotte


Le Vainqueur de la Bastille


La Caramagnole

River Delawar.


Le petit Democrat

Philadelphia


Le Republicain
}
Boston.


Le Roland




   
   lost




   
   taken


